PER CURIAM.
The appellant, seeking post conviction relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 App., failed to allege that he was insolvent and unable to obtain counsel at the time he entered his plea. *768The motion, therefore, was legally insufficient. Savage v. State, Fla.App.1963, 156 So.2d 566. See also Dias v. State, Fla.App., 158 So.2d 766, wherein the court said:
“The right to counsel under the decision in Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963), extends only to a person who is financially unable to employ counsel.”
Affirmed.
KANNER, Acting C. J., and ALLEN and WHITE, JJ., concur.